Citation Nr: 1760147	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected right ilio-inguinal neuralgia, postoperative repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2013, the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  In September 2016, VA sent a letter to the Veteran informing him that the Veterans Law Judge was no longer with the Board, and asking whether he desired to have another hearing.  The Veteran responded within 30 days that he did not wish to appear at another Board hearing.  Therefore the Board will proceed to render a decision based on the evidence of record. 

The case was previously before the Board in January 2015, in which the Board issued a decision that, in pertinent part, denied the Veteran's claims for a rating in excess of 10 percent for neuralgia prior to December 28, 2011, and remanded the issue of entitlement to increased ratings for service-connected bilateral hernia repair and associated residuals, to include neuralgia, on and after December 28, 2011, to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court vacated the January 2015 Board decision with respect to the issue of entitlement to a rating in excess of 10 percent for neuralgia prior to December 28, 2011, and remanded that matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  Thereafter, the development the Board requested upon remand on the issue of increased ratings for service-connected bilateral hernia repair and associated residuals, to include neuralgia, on and after December 28, 2011, was completed, and returned to the Board.  The July 2016 Board decision remanded the issue of entitlement to a disability rating in excess of 10 percent for service-connected right ilio-inguinal neuralgia, postoperative repair for the entire period on appeal.  The Board finds there is compliance with the prior remands.

The Board previously referred a secondary claim for depression to the RO, and the claims file shows the RO is aware of that pending issue (see March 2017 memorandum).


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's only neurological residual of his service-connected bilateral hernia repair is right ilio-inguinal neuralgia, which is manifested by pain, tingling sensation and numbness, which is severe.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected right ilio-inguinal neuralgia, postoperative repair, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, Diagnostic Code 7338-8630 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Subsequent to action at the CAVC level and the resulting Board Remand, neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2013 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran is seeking an increased rating for his right ilio-inguinal neuralgia.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran contends he is entitled to a higher rating for his right ilio-inguinal neuralgia due to pain, tingling sensation and numbness.  

The Veteran is currently in receipt of a 10 percent rating for right ilio-inguinal neuralgia under Diagnostic Code 7338-8630.  Diseases of the peripheral nerves are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540, 8610-8630, and 8710-8730.  Under Diagnostic Code 8630 for neuritis of the ilio-inguinal nerve, a non-compensable rating is warranted for mild or moderate paralysis of the ilio-inguinal nerve and a maximum 10 percent rating is warranted for severe to complete paralysis of the ilio-inguinal nerve.  

In addition, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The words mild, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.123; 38 C.F.R. § 4.124.  

In this case, the Veteran is in receipt of the maximum rating available for the service-connected condition for the entire period on appeal.  There is no higher rating available in light of the specific nerve involved.  Since the Veteran is receiving the maximum rating available under Diagnostic Code 8630, the Veteran may only receive a higher rating under a different diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The Board has considered whether a separate or alternative rating is warranted under any other Diagnostic Code.  However, the Board finds that the evidence does not support a rating under an alternative Diagnostic Code. 

The Board acknowledges that the December 2011 VA examiner noted right ilio-inguinal and genitofemoral nerve neuralgia per record and VA treatment records noted the Veteran had a diagnosis of right ilio-inguinal neuralgia as well as right genitofemoral nerve neuralgia that was temporarily relieved by a nerve block.  However, the evidence of record reveals the only neurological disability associated with the Veteran's service connected bilateral inguinal hernias is right ilio-inguinal neuralgia.  Indeed, after examining the Veteran and reviewing his lay statements, to include his reports of pain radiating to his right testicle and right upper thigh that started after he had groin hernia repair on the right side, and the medical evidence of record, to include his past diagnosis of genitofemoral nerve neuralgia, the January 2017 VA examiner diagnosed the Veteran with right ilio-inguinal neuralgia, postoperative repair and agreed that the Veteran's neuralgia followed right hernia repair that was done while in service.  He explained that the Veteran's distribution of pain and numbness was in the area of the right ilio-inguinal nerve and based on history and examination, the involvement was considered incomplete and moderate.  Also, based on history and review of the records, since 2009 the degree of involvement of the nerve had been moderate and the pain worsened gradually over time but had no change since December 2016.  The Board finds the January 2017 VA examiner's opinion to be of great probative value as the examiner thoroughly reviewed the record, to included reviewing the Veteran's lay statements, and conducted an examination, which is consistent with the June 2015 VA examiner's finding of only right ilio-inguinal neuralgia postoperative repair.  Therefore, the Board finds the only neurological impairment attributed to the Veteran's bilateral hernia repair is right ilio-inguinal neuralgia. 

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In Doucette v. Shulkin, the United States Court of Appeals for Veterans Claims (Court) noted that extraschedular analysis is not required in all cases.  Either the Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances.  Requiring an extraschedular analysis in all cases runs contrary to the purpose of extraschedular ratings, which is to recognize exceptional or unusual circumstance.  See Doucette v. Shulkin, No. 15-2818 (March 2017).  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321 (b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014). 

In this case, the Veteran has not raised this issue through his statements, and the evidence of record does not raise this issue through documentation of symptoms not contemplated by the rating criteria.  To the contrary, the very symptoms described by the Veteran and the findings made by the VA examiners, such as pain, tingling sensation and numbness, are explicitly contemplated under the rating criteria.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Accordingly, there is no basis for referral of this issue for extraschedular consideration.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected right ilio-inguinal neuralgia, postoperative repair, is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


